            Case 1:17-cr-00167-DAD-BAM Document 69 Filed 12/17/18 Page 1 of 4


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DAVID GAPPA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     NADIA C. PRINZ
 6   Trial Attorney
     U.S. Dept. of Justice, Criminal Division
 7   Child Exploitation and Obscenity Section
     1400 New York Avenue NW, Suite 600
 8   Washington, DC 20005
     Telephone: (202) 514-3740
 9   Facsimile: (202) 514-1793
     E-mail: nadia.prinz @usdoj.gov
10

11   Attorneys for Plaintiff
     United States of America
12

13
                                   IN THE UNITED STATES DISTRICT COURT
14
                                        EASTERN DISTRICT OF CALIFORNIA
15

16
     UNITED STATES OF AMERICA,                             CASE NO. 1:17-CR-00167 DAD-BAM
17
                                  Plaintiff,               GOVERNMENT’S RESPONSE TO DEFENDANT’S
18                                                         MOTION FOR DISCOVERY
                            v.
19
     ASHLEY MADDOX,
20
                                  Defendant.
21

22
            The defendant has filed a motion to compel production of discovery and listed at least ten general
23
     categories of evidence or information that are being sought. The court already has ordered that the parties
24
     comply with respective discovery obligations, under relevant rules and case law, and the parties have
25
     exchanged information and evidence under that direction and those authorities. The government has
26
     provided Bates-numbered discovery totaling 23,746 pages which includes photographs and reports, as well
27
     as audio and video recorded statements. The government also has made copies of contraband (and
28
            Case 1:17-cr-00167-DAD-BAM Document 69 Filed 12/17/18 Page 2 of 4


 1   noncontraband material) available to the defense on more than one occasion at the Homeland Security

 2   Investigations office in Fresno. The government has received 29 Bates-numbered pages of discovery from

 3   the defense.

 4           To the extent that additional specific items have been requested, the government does not necessarily

 5   concede that all of the items must be provided, at least not by the date requested by the defense. But the

 6   government is working with relevant agencies to confirm whether items exist, and if so, will work to provide

 7   copies of the items to the defense. To the extent that production of an item is not practical, or permitted

 8   because it is contraband, the government will provide the defense with access to the requested items.

 9           The government has already agreed to meet with the defense on December 19, 2018, at 3:00 p.m. at

10   the Fresno Homeland Security Investigations office to provide access to the images that have been identified

11   in the response to the request for a bill of particulars. To the extent that additional items of contraband have

12   been requested in the defense discovery motion, the government will seek to provide access to that material

13   during this meeting. As any additional items come into the government’s custody or control, the government

14   will attempt to make the items available to the defense.

15           The government also provides the following information in response to the specific categories of

16   requested evidence or information.

17       1.) The government has provided a summary of statements of one local victim and a video recording of a

18           second interview of the same local victim. If there are any recorded interviews of any victim(s) in

19           Florida that are depicted in images that the government will use as evidence, the government will –

20           subject to the protective order in place – provide a copy of the statement once it is received in Fresno.

21           The government objects to the request for “any statement, correspondence, or journal entries

22           presented or made by an alleged minor victim to a parent or guardian, counsellor, or school official

23           that was reported to any law enforcement officer, government agent, informant, or other third party

24           relevant to this case,” until the defense identifies legal authority for the request. The government has

25           not yet stated its intention to call any minor victim as a witness, and the requested information is an

26           unnecessary invasion of the victim’s privacy. On its face, the request is also overbroad, as it asks, for

27           example for “any statement” “made by an alleged minor victim to a parent or guardian.”

28       2.) The government will attempt to locate and provide any reports related to any minor victim(s) who
        Case 1:17-cr-00167-DAD-BAM Document 69 Filed 12/17/18 Page 3 of 4


 1      have been interviewed during the course of the investigation of this case or a related case in Florida.

 2      To the extent that any report(s) are located and have not been provided, the government will provide

 3      a copy.

 4   3.) a.) The government will attempt to make available for review or inspection any items that were

 5      shown to a minor victim who was interviewed by a Homeland Security Investigations forensic

 6      interviewer.

 7      b.) The government will make available any reports related to the search of an adult male’s cell

 8      phone.

 9   4.) The government has made available forensic reports that have been created in Fresno. To the extent

10      that additional reports are identified or created, they will also be made available for defense review.

11   5.) The government has provided audio and video recordings that were created in Fresno or Madera.

12      The government also has provided still photographs that were taken at residences formerly occupied

13      by the defendant. To the extent that additional similar items are discovered or created, they will be

14      made available to the defense.

15    6.) The government is aware of its obligations (from numerous sources) to provide exculpatory or

16      impeachment evidence favorable to the defense. To the extent that any information of the type

17      requested becomes available, the government will satisfy its obligation to provide the evidence or

18      information to the defense.

19    7.) The United States Attorney’s Office routinely requests derogatory information that might exist in

20      any government witness personnel file, but usually does this closer to the start of the trial date. That

21      practice will be followed in the case, and if any responsive information is found, it will be disclosed

22      in an appropriate manner.

23     8.) The United States Attorney’s Office is not aware of any responsive information for this request,

24      but should it learn of any, the information will be disclosed in an appropriate manner.

25     9.) The government will comply with relevant federal and local rules governing disclosure of expert

26      opinions. The government makes a reciprocal request from the defense for the disclosure of any

27      opinions or testimony that might be considered “expert,” and asks that the information be disclosed

28      by January 31, 2019.
            Case 1:17-cr-00167-DAD-BAM Document 69 Filed 12/17/18 Page 4 of 4


 1          10.) The government will provide notice of its intention to offer evidence under Federal Rule of

 2           Evidence 404(b) prior to trial, but notes that the rule only requires “reasonable” pretrial notice,

 3           and it specifically authorizes admission of evidence under the rule during trial without prior notice if

 4           there is good cause for lack of pretrial notice. The government will provide reasonable notice, but

 5           does not agree that it should be held to an arbitrary deadline of January 31, 2019, for a trial that is

 6           scheduled to start three months later on April 30, 2019.

 7           Finally, the defense has requested a copy of all non-contraband video and still images that have been

 8   made available to the defense at the HSI office in Fresno. The defense makes this request seem more

 9   reasonable than it is, since there are several chat communications that took place using different platforms

10   which were extracted into reports that contain still images. Some of the images are contraband and some are

11   not. Once an image is embedded within a report, it is not necessarily easy to copy it onto a different device

12   without extra steps and assistance from a forensic examiner. Nonetheless, the government will discuss this

13   request at the upcoming meeting with the defense and may be able to accommodate the defense request to

14   the extent it is feasible with resources available in Fresno.

15                                                                      Respectfully submitted,

16   Dated: December 17, 2018                                           McGREGOR W. SCOTT
                                                                        United States Attorney
17
                                                                        /s/ DAVID GAPPA
18                                                                          DAVID GAPPA
                                                                            Assistant U.S. Attorney
19

20                                                                      /s/ NADIA PRINZ
                                                                            NADIA PRINZ
21
                                                                            Trial Attorney
22

23

24

25

26

27

28
